 WASHINGTON METAL TRADES, INC.3271.All driver-salesmen, truckdrivers, and the warehouseman, ex-cluding all other employees and supervisors within the meaning ofthe Act.2.All employees of the Employer, including all bakers, bakers'helpers, cake decorators, sales clerks, packaging and packing employ-ees, and janitors, but excluding the driver-salesmen, truckdrivers,warehouseman, order clerk, office clerical employees, and all super-visors within the meaning of the Act.[Text of Direction of Election omitted from publication.]WASHINGTON METAL TRADES, INC. ONBEHALF OFISAACSONIRON WORKS,PACIFIC CAR & FOUNDRY CO. (SEATTLE STRUCTURAL PLANT), LECK-ENBY STRUCTURAL STEEL CO., AND LINK BELT COMPANYandSHOP-MEN'S UNION LOCAL 506, INTERNATIONAL ASSOCIATIONOF BRIDGE,STRUCTURAL AND ORNAMENTAL IRONWORKERS,PETITIONERISAACSONIRONWORKSandBOILERMAKERSUNION LOCAL 104, INTERNA-TIONALBROTHERHOOD OF BOILERMAKERS,IRONSHIP BUILDERS,BLACKSMITHS,DROP FORGERS ANDHELPERS,AFL, PETITIONER.CasesNos.19-RC-1463 and 19-RC-1478. October 13,1954Decision,Order, and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert E. Tillman, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Boilermakers Union Local 104, International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Drop Forgers and Helpers,AFL, herein called the Boilermakers, and Welders Union Local 541,InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Drop Forgers and Helpers, AFL, herein called the Weld-ers,moved to dismiss the petition in Case No. 19-RC-1463 on thegrounds that the petition was not timely filed and that the unit soughtis inappropriate.Shopmen's Union Local 506, International Associa-tion of Bridge, Structural and Ornamental Iron Workers, herein calledthe Ironworkers, and Washington Metal Trades, Inc., herein called theAssociation, moved to dismiss the petition in Case No. 19-RC-1478 onthe grounds that the unit sought is inappropriate and that no questionconcerning representation exists between the Boilermakers and Isaac-son Iron Works because that company has no employees engaged inboilermaking duties.For reasons hereinafter stated, we deny the mo-tion to dismiss the petition in Case No. 19-RC-1463, and we grant themotion to dismiss the petition in Case No. 19-RC-1478.110 NLRB No. 44. 328DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Boilermakers contends that the Ironworkers' petition was nottimely filed as the Ironworkers had already negotiated a contract. TheWelders further urges that the Ironworkers is estopped to claim weld-ers as part of the unit it seeks inasmuch as it has recently negotiated a,ontract excluding welders.We find no merit to these contentions.&lthough the parties to this proceeding have negotiated current con-tracts covering employees involved herein, they have agreed that noformal documents would be entered into until this proceeding wasresolved.We find that a question affecting commerce exists concerning therepresentation of employees of the Employers within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.By its petition in Case No. 19-RC-1463, the Ironworkers seeks aunit of all maintenance and production employees including welders,but excluding teamsters, warehousemen, stationary engineers, boiler-makers, blacksmiths, and machinists at Isaacson Iron Works, PacificCar & Foundry Co. (Seattle structural plant), Leckenby StructuralSteel Co., and Link Belt Company.This is essentially a 4-employerunit of structural ironworkers including welders.The Associationand the Ironworkers contend that past bargaining upon a multiem-ployer basis has established the 4-employer unit as the only appro-priate unit for ironworkers.The Welders objects to the Ironworkers'including welders of Isaacson in its unit because the Welders has beenrepresenting these employees in a multiemployer unit of welders; iturges that the Board direct a self-determination election for the Isaac-son welders if an election is conducted on the Ironworkers' petition.The Boilermakers asserts that the multiemployer unit sought by theIronworkers is inappropriate, and by its petition in Case No. 19-RC-1478 the Boilermakers seeks a unit of all production and maintenanceemployees excluding teamsters, blacksmiths, stationary engineers, ma-chinists, and manual and machine welders at plants Nos. 1 and 2 ofIsaacson Iron Works.This is essentially a single-employer unit ofstructural ironworkers excluding, among others, welders.The par-ties thus present for the Board's determination the questions of whethera 4-employer or a single-employer unit of structural ironworkers isappropriate, and of whether the Isaacson welders should be included ina 4-employer unit of structural ironworkers.The Association is an employer association with a membership ofapproximately 115 companies engaged in metal trades manufactur- WASHINGTON METAL TRADES, INC.329ing in Seattle,Washington, and vicinity. It acts as the collective-bargaining representative for its members and usually the contractwhich it has executed with a particular labor organization covers allmembers of the Association who employ men within the establishedjurisdiction of that organization.The four employers named in theIronworkers' petition are members of the Association and are the onlymembers engaged in structural steel fabrication.The Ironworkershas represented the unit it now seeks, except the Isaacson welders, fora number of years. It has represented Isaacson's structural iron-workers since 1937.Since shortly thereafter, it has represented withthe Isaacson employees Pacific's structural ironworkers and welders.It added the structural ironworkers and welders of Leckenby and LinkBelt to the multiemployer unit it represented when those operationsbegan in 1945 and 1947, respectively.The Boilermakers has in the past represented employees in the platefabrication department of Isaacson.That department has recentlybeen eliminated by that Employer who at the time of the hearing wasin the process of consolidating its two plants.The Boilermakers con-tinues to represent blacksmiths who are employed in other depart-ments of Isaacson as part of an associationwide unit of employees inits craft.It has not previously represented the Isaacson structuralironworkers whom it now petitions to represent and who are employedin the structural fabrication department.In view of the long period of bargaining between the Associationand the Ironworkers .for a multiemployer unit of structural iron-workers as well as the bargaining history on a multiemployer basis forother employees of members of the Association, the Board is of theopinion that a unit confined to the structural ironworkers of Isaacsonis inappropriate.We therefore find that a four-employer unit ofstructural ironworkers is appropriate, and we shall dismiss the Boiler-makers' petition for a single-employer unit.There remains for consideration the question of whether the Isaac-son welders should be included in the four-employer unit.Althoughthe Ironworkers' recently expired contract, as well as its original con-tract in 1937, included the classification of welder, the Ironworkers hasnot actually bargained for the Isaacson welders at any time.TheWelders, on the other hand, has represented the Isaacson welders formany years in a multiemployer unit of welders. In 1952, in Case No.19-RC-819,' theWelders sought formal board certification for theemployees it then represented.At that time, the Board certified theWelders in a unit of manual and machine welders at the plants of'members of the Association, excluding employees at the Hudson Street1Washington Metal Trades, Inc.,99 NLRB No. 31, not reported in printed volumes ofBoard Decisions and Orders. ;330DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant of Pacific and employees then represented by the Machinists, theBoilermakers, the Ironworkers, the Sheet Metal Workers, and theMoulders.The Board pointed out in this earlier proceeding that therepresentation of employees doing welding work incidental to other-craftwork and covered by contracts with other unions was not inissue and that it was therefore unnecessary to go into the larger ques-tion of the proper unit placement of welders as if the representationof production and maintenance employees including welders werepresented.The welders of Pacific, Leckenby, and Link Belt havenever been part of the Welders' unit.The work and equipment used in the structural fabrication depart-ments of the 4 employers involved are similar. Leckenby has approxi-mately 40 employees in its structural fabrication department, of whom24 do some welding as part of their work; Link Belt has 18, of whom15 do some welding; and Pacific has 300, of whom 60 do some welding,40 doing it full time.Prior to the consolidation of Isaacson's plants,referred to above, Isaacson had a pool of about 19 welders, adminis-tratively under the structural fabrication department, but subject toassignment to any department.This pool arrangement appears tohave been necessary because of the need for welding services by boththe plate fabrication and the structural fabrication departments.Thewelders did both machine and manual electric arc welding, the onlytype used at the plants.They had no helpers, did their own tacking,and confined their work to welding. The burning operation, as wellas the clamping and fitting, was done by employees in the craft havingjurisdiction of the work in the department where the welding was per-formed.Since Isaacson has eliminated the plate fabrication depart-ment and limited its operation to structural fabrication, all weldersare to be assigned to the structural steel department.Under the newoperations, some welders will weld full time while others will weld onlypart time.All welding at Isaacson is production welding, welding tak-ing the place of rivets or bolts in the fabrication of structural pieces.The welders will work under the supervision of the structural fabrica-tion department foreman and his working foreman.In view of the recent changes in the duties and working conditionsof the Isaacson welders and the limited nature of the Board's consid-eration of the appropriate unit for welders in the proceeding certify-ing the Welders in a multiemployer unit of welders, the Board is ofthe opinion that past bargaining which included Isaacson welders ina larger unit of welders is not controlling in this case.The presentwork and conditions of employment of the Isaacson welders and theinclusion in the Ironworkers' unit of welders occupying a similar posi-tion at Leckenby, Pacific, and Link Belt indicate that the Isaacson WASHINGTON METAL TRADES, INC.331welders might appropriately be part of the four-employer unit of.structural ironworkers sought by the Ironworkers. In this situation,and in accordance with our policy of directing a self-determinationelection for employees not previously represented in a unit to whichtheir addition is requested,2 we shall direct a separate election for the-Isaacson welders.Accordingly, we direct elections in the following voting groups :(1)All production and maintenance employees of Isaacson IronWorks, Leckenby Structural Steel Co., Pacific Car & Foundry Co.(Seattle structural plant), and Link Belt Company, represented byWashington Metal Trades, Inc., Central Building, Seattle 4, Wash-ington, excluding teamsters, warehousemen, stationary engineers,'boilermakers, blacksmiths, machinists, the welders of Isaacson IronWorks, guards, and supervisors as defined in the Act.(2)All welders of Isaacson Iron Works, excluding supervisors asdefined in the Act.If a majority of the employees in voting group 2 vote for theWelders, they will be taken to have indicated their desire to remain a;part of the multiemployer unit of welders now represented by theWelders, and the Regional Director is instructed to issue a certification.of results of election to that effect. If a majority of the employees in-voting group 1 only cast their ballots for the Ironworkers or theBoilermakers, they will be deemed to have indicated their desire to berepresented by the labor organization selected and the Regional Direc-tor is instructed to issue a certification of representatives to thewinning labor organization as to the unit described in voting group 1which we find to be appropriate for the purposes of collectivebargaining.On the other hand, if a majority of the employees in voting group 2do not vote for the Welders, the employees in that group will appro-priately be included in a larger unit with the employees in votinggroup 1 and their votes shall be pooled with those in voting group 1.1If a majority of employees in the pooled group selects a bargainingrepresentative, the Regional Director is instructed to issue a certifica-tion of representatives to the labor organization selected for the com-bined unit, which in the circumstances we find to be appropriate forthe purposes of collective bargaining.[The Board dismissed the petition in Case No. 19-RC-1478.][Text of Direction of Elections omitted from publication.]s SeeThe Zia Company,108 NLRB 1134,109 NLRB 3128 In the event the votes are pooled,they shall be accorded their face value